NUMBER 13-20-00479-CV

                    COURT OF APPEALS

             THIRTEENTH DISTRICT OF TEXAS

               CORPUS CHRISTI – EDINBURG

THE CITY OF PORT ISABEL,
TEXAS, JJ ZAMORA, AND
MARTIN CANTU,                                          Appellants,

                              v.

BROWNSVILLE NAVIGATION
DISTRICT OF CAMERON
COUNTY, TEXAS,                                           Appellee.


             On appeal from the 445th District Court
                  of Cameron County, Texas.


                  MEMORANDUM OPINION

  Before Chief Justice Contreras and Justices Hinojosa and Silva
              Memorandum Opinion by Justice Silva
        Appellants the City of Port Isabel, Texas (Port Isabel), JJ Zamora, and Martin

Cantu 1 appeal the trial court’s order sustaining appellee Brownsville Navigation District

of Cameron County, Texas’s (BND’s) plea to the jurisdiction. By what we construe as

three issues, appellants argue that: (1) the trial court erred by granting BND’s plea to the

jurisdiction because BND’s immunity has been waived; (2) the trial court erred by

concluding that appellants’ suit was a collateral attack on the Federal Energy Regulatory

Commission’s (FERC) approval of BND’s plans over which the trial court lacked

jurisdiction; and (3) even if dismissal was appropriate, dismissal with prejudice was not.

We affirm.

                                        I.      BACKGROUND

        BND entered into lease agreements with several businesses that would construct

and operate liquid natural gas (LNG) facilities on its property. 2 The parcels of land on

which the facilities would be built are approximately one mile from Port Isabel. According

to exhibits filed with the trial court by appellants, the plans to site and build the facilities

began as early as March 2016 when one of the companies submitted its formal application

to FERC to site and build the facility. After several years of environmental studies by

FERC and the Texas Commission on Environmental Quality (TCEQ), FERC issued the

final environmental impact statement in March 2019. On November 22, 2019, FERC

approved the site plans for the LNG facilities, making the leases enforceable.



        1 Zamora and Cantu are both residents of Port Isabel. Zamora is the mayor of Port Isabel while

Cantu is a city councilmember.
        2  The exact dates that the parties entered the leases are unknown; however, Port Isabel asserts
that the leases were contingent on FERC’s approval of the LNG plans.

                                                   2
        On February 5, 2020, appellants filed their second amended petition and

application for preliminary and permanent injunctions, asking the trial court to prohibit

“BND from allowing any construction and operation of [LNG] facilities upon its premises.”3

BND received service and filed a notice of removal to the United States District Court for

the Southern District of Texas on February 7, 2020. The federal court remanded the suit

back to the state court on May 4, 2020, concluding that it did not have jurisdiction over

appellants claims because the claims were based on state law. BND subsequently filed

its plea to the jurisdiction and a later accompanying brief in support of its plea. Appellants

filed their third amended petition and application for preliminary and permanent

injunctions on May 19, 2020.

        Appellants’ third amended petition alleged that the LNG facilities “shall have a

detrimental and negative impact upon the environment, including air, soil[,] and water

quality for the inhabitants of the City of Port Isabel and the wildlife located in and around

the Laguna Atascosa Wild[life] Refuge.” Appellants further alleged that

        BND knew that the construction and subsequent operation of the [LNG]
        facilities by the various [LNG] businesses to whom [BND] leased its
        premises, would cause pollution and detrimentally impact the air, soil, water,
        inhabitants[,] and wildlife in and around the city limits of Port Isabel, Texas.
        [BND] knew or knows that the operation of the [LNG] facilities upon its
        premises would cause injury and damages to the air, soil, water,
        inhabitants[,] and wildlife in and around the city limits of Port Isabel, Texas.
        Despite this knowledge about the severe detrimental impact that the
        operation of the [LNG] facilities upon its premises would cause, [BND]
        continued to, and still continues, to allow its premises to be used in a
        manner which shall cause irreparable harm to the air, soil, water,
        inhabitants[,] and wildlife in and around the city limits of Port Isabel, Texas.

        3Appellants filed their original petition and application for preliminary and permanent injunctions
on January 27, 2020, and first amended petition and application for preliminary and permanent injunctions
on January 30, 2020; however, appellants did not serve BND with either version.

                                                    3
      Alternatively, [BND] has intentionally acted to cause harm to the air, soil,
      water, inhabitants[,] and wildlife in and around the city limits of Port Isabel,
      Texas by proce[e]ding with its lease to the [LNG] businesses for the purpose
      of [LNG] operations upon [BND]’s premises. [BND] has intentionally acted
      to cause harm to the air, soil, water, inhabitants[,] and wildlife in and around
      the city limits of Port Isabel, Texas because it has actual knowledge of the
      pollution and environmental devastation that shall occur when the [LNG]
      businesses conduct their respective liquified natural gas operations upon
      BND’s premises.

According to appellants,

      [o]nce Texans and others discover that the chemicals from the [LNG]
      facilities like benzene, formaldehyde[,] and mercury are in the air, water,
      fish[,] and soil, they will avoid Port Isabel and seek out other places to fish,
      visit, vacation, shop, eat[,] and work. The [LNG] facilities’ operations will
      devastate the Port Isabel economy.

             BND[,] through its leases with the liquified natural gas businesses[,]
      has created a condition that is subversive of public health, and that
      constitutes an obstruction of public rights.

      Appellants attached and incorporated by reference testimony from their expert,

David Weeks, a licensed engineer who is board certified in hazardous waste

management and industrial hygiene. According to Weeks,

      [a]ir contaminants emitted from the [f]acility will be deposited into the
      Laguna Atascosa National Wildlife Refuge [(Refuge)] and other areas within
      the    corporate      and    [extra-jurisdictional] boundaries    of    [Port
      Isabel]. . . . Heavy metals and semi-volatile organic compounds . . . may be
      present as or attach to particulate matter . . . . Once deposited into the
      environment[,] the air contaminants can be taken up into the food chain
      where they can cause toxic responses in higher trophic levels of the food
      web (i.e.[,] mammals and birds), or have direct adverse effects on the
      ecosystem itself (invertebrates).

               For example, the facility may emit cadmium, mercury, and polycyclic
      aromatic hydrocarbons (PAHs). . . . Some fraction of these air contaminants
      will likely be deposited in the environment in a pattern similar to that shown




                                             4
        in Exhibit 34[ 4] because they may be present as or attached to fine particles
        from the combustion process.

                  ....

                The analysis showed that the [a]pplicant’s emissions could result in
        nitrogen and sulfur deposition to the environment that exceed the
        [Deposition Analysis Threshold] based air concentrations for nitrogen and
        sulfur, and therefore the applicant’s emissions could result in the deposition
        of nitrogen and sulfur that could cause adverse impacts to the environment
        of the [Refuge] and the areas of [Port Isabel] . . . .

                  ....

               [I]t is not known if the permit conditions are protective of human
        health for cancer risk.

        Weeks expressed repeated concerns that the environmental and health studies

performed as part of the permitting process did not consider all the necessary information

to make an adequate conclusion on safety to both human and environmental entities near

the plants.

        Appellants asserted multiple causes of action including gross negligence and

nuisance. 5 Appellants argued that BND’s actions constituted gross negligence because

“allowing [LNG] operations upon its premises[,] when viewed objectively from BND’s

standpoint, involves an extreme degree of risk to the air, water, soil, inhabita[n]ts[,] and

wildlife in and around the city limits of Port Isabel.” Appellants went on to allege that “BND

had actual, subjective awareness of the risks involved, but nevertheless proceeded in

conscious indifference to the rights, safety, or welfare of [appellants] and others.”


        4   Exhibit 34 does not appear in the record.
        5 Appellants listed three separate nuisance actions: (1) public and private nuisance; (2) “intentional
nuisance” with strict liability for ultrahazardous activity; and (3) nuisance that amounts to a taking of
appellants’ property.

                                                        5
According to appellants, BND’s conduct of leasing the land to the LNG businesses “is the

proximate cause of [appellants’] injuries and damages.”

       Appellants alleged that strict liability applies to BND’s conduct because “the

construction and operation of the [LNG] facilities upon BND’s premises [are] an

abnormally dangerous activit[ies]” in that the facilities will emit “noxious and toxic

chemicals” and, in the event of a fire, LNG burns at approximately 3,500 degrees

Fahrenheit and is extremely difficult, if not impossible, to extinguish.

       Finally, appellants argued that “the construction and operation of the [LNG]

facilities upon BND’s premises . . . constitutes a forthcoming and imminent taking of

[appellants’] real property in violation of . . . the Texas Constitution.” According to

appellants, “BND intentionally acted and entered into the lease of its premises to the

various [LNG] businesses when BND knew or should have known that the operation of

the [LNG] facilities will result in the contamination of [appellants’] air, water, and soil with

emissions and chemicals harmful to [appellants].” In the alternative, appellants alleged

that BND’s act of leasing its property to the LNG companies constituted a proprietary act

for which BND does not enjoy governmental immunity.

       BND filed a plea to the jurisdiction and included five exhibits. The first three exhibits

consisted of FERC’s order granting authorization to site, construct, and operate LNG

facilities for each proposed lease. BND also included appellants’ petition for review of

FERC’s authorizations before the United States Court of Appeals for the District of

Columbia Circuit. Finally, BND included an affidavit from Eduardo Campirano, port

director and chief executive officer at the Port of Brownsville.


                                               6
       In its plea, BND argued that, pursuant to the Natural Gas Act (NGA), FERC has

exclusive authority to approve or deny an application for the siting, construction, and

operation of an LNG facility. See 15 U.S.C. § 717b(e)(1). BND pointed out that several

interested parties, including appellants, were provided an opportunity to oppose the

approval of the forthcoming facilities by providing evidence and argument to FERC as to

why the facilities should not be constructed. BND argued that appellants’ state court suit

constituted an impermissible collateral attack on FERC’s authority, particularly because

none of the entities had begun construction of the facilities and thus appellants have

suffered no injuries.

       BND also argued that, as a political subdivision of the State of Texas, it enjoyed

governmental immunity, which had not been waived. BND further asserted that the

decision to lease the property to the LNG businesses constituted a discretionary act for

which there is no waiver of governmental immunity, additionally arguing that there is no

waiver under the Texas Tort Claims Act (TTCA). In response to appellants’ assertion that

leasing the land to the LNG businesses was a proprietary function, BND argued that a

navigation district is “entirely governmental in function,” not proprietary.

       According to BND, appellants’ suit affirmatively negated jurisdiction “because the

pleadings admit that (i) [BND] is merely the landlord, (ii) the LNG [facilities] have not been

constructed, much less become operational, and (iii) no damages to [appellants] have

actually resulted from any conduct of [BND].”

       Appellants responded to BND’s plea, attaching thirteen exhibits to their response.

Appellants argued that a license or permit from a governmental entity does not provide a


                                              7
shield from liability for injuries that arise from activities under that license or permit.

Appellants claimed they were “not attacking the propriety of the FERC and TCEQ’s orders

at all.” Rather, they were “asserting common law claims against [BND] to enjoin the

pollution, injuries[,] and damages that will befall [appellants] arising and emanating from

BND’s premises given the lease agreements.” In response to BND’s point that appellants

have not yet suffered damages, appellants argued that the relief sought is appropriate

regarding the timing because the injuries they will suffer are imminent. Appellants urged

the trial court to deny BND’s plea because, taking all assertions in their petition as true,

they sufficiently set out the necessary elements for each of their claims as well as

established a waiver of BND’s governmental immunity.

       After a non-evidentiary hearing, the trial court granted BND’s plea, concluding that

“FERC has exclusive jurisdiction and authority to approve or not approve LNG siting,

construction[,] and operations facilities to the exclusion of state and local authorities,

including state courts.” The trial court determined that granting appellants’ requests for

preliminary and permanent injunctions “would effectively set aside the FERC [o]rders.”

The trial court added that appellants’ “pleadings and exhibits, as well as the

representation of facts made at the hearing, clearly and undeniably show that no harm or

injury has yet been done to any of the [appellants], to any person or animal or plant, or to

the land or the environment.” Finally, the trial court concluded that appellants “failed to

meet their burden that BND’s immunity from suit has been waived.” The trial court

dismissed appellants’ suit with prejudice. This appeal followed. 6


       6   After this case was submitted for decision, this Court abated the case and asked the parties to

                                                    8
                                      II.      STANDARDS OF REVIEW

A.      Exclusive Federal Jurisdiction

        When Congress establishes exclusive federal jurisdiction, “only the specified

federal instrumentalities have jurisdiction of the matter, irrespective of the law to be

applied.” Mills v. Warner Lambert Co., 157 S.W.3d 424, 427 (Tex. 2005) (per curiam)

(quoting Chappell v. SCA Servs., Inc., 540 F. Supp. 1087, 1095 (C.D. Ill. 1982)

(contrasting exclusive jurisdiction with preemption, under which “federal substantive law

supplants state law but absent other provisions both state and federal courts have

concurrent jurisdiction of actions arising under that law.”). “[W]hether an agency has

exclusive jurisdiction is a question of law we review de novo.” Subaru of Am., Inc. v. David

McDavid Nissan, Inc., 84 S.W.3d 212, 222 (Tex. 2002). Similarly, whether federal courts

have exclusive jurisdiction is a question of law which we review de novo. Stiles v. Mem’l

Hermann Healthcare Sys., 213 S.W.3d 521, 525 (Tex. App.—Houston [1st. Dist.] 2007,

pet. denied).




provide an update regarding the federal appeal and to provide us with a copy of the order and opinion. The
parties complied and we further requested that the parties brief this Court on whether the circuit court’s
ruling implicated mootness, which would deprive this court of subject matter jurisdiction. See Ward v. Lamar
Univ., 484 S.W.3d 440, 450–51 (Tex. App.—Houston [14th Dist.] 2016, no pet.) (“[A]ppellate courts have a
duty to assess their own jurisdiction sua sponte.”); see also City of Dallas v. Woodfield, 305 S.W.3d 412,
416 (Tex. App.—Dallas 2010, no pet.) (“An appellate court is prohibited from deciding a moot controversy.”).

        The federal court of appeals granted appellants’ petitions for review as to whether FERC’s
“analyses of the projects’ impacts on climate change and environmental justice communities were deficient”
under the National Environmental Policy Act (NEPA) and the Administrative Procedure Act (APA). Vecinos
para el Bienestar de la Comunidad Costera v. Fed. Energy Reg. Comm’n, 6 F.4th 1321, 1331 (D.C. Cir.
2021). However, the court declined to vacate FERC’s orders, reasoning that FERC “is likely to remedy any
deficiencies in its orders on remand” and that “vacating the orders would needlessly disrupt completion of
the projects.” Id. at 1332. In their supplemental briefing, the parties agree that, because the D.C. Circuit
Court of Appeals did not vacate the permits to site, construct, and operate the LNG facilities, this appeal is
not moot. We agree.

                                                      9
B.    Ripeness

      “Ripeness” is a doctrine that considers “whether, at the time a lawsuit is filed, the

facts have developed sufficiently such ‘that an injury has occurred or is likely to occur,

rather than being contingent or remote.’” Tex. Bd. of Chiropractic Exam’rs v. Tex. Med.

Ass’n, 270 S.W.3d 777, 781 (Tex. App.—Austin 2008, no pet.) (quoting Patterson v.

Planned Parenthood of Hous. & Se. Tex., Inc., 971 S.W.2d 439, 442 (Tex. 1998)).

“Ripeness is an element of subject matter jurisdiction.” Mayhew v. Town of Sunnyvale,

964 S.W.2d 922, 928 (Tex. 1998). “[R]ipeness derives from the constitutional prohibition

against advisory opinions, which in turn stems from separation-of-powers princip[l]es.”

Tex. Bd. of Chiropractic Exam’rs, 270 S.W.3d at 781. In other words, courts lack subject

matter jurisdiction over claims that are not yet ripe. Mayhew, 964 S.W.2d at 928. “A case

is not ripe when its resolution depends upon contingent or hypothetical facts, or upon

events that have not yet come to pass.” Tex. Bd. of Chiropractic Exam’rs, 270 S.W.3d at

781. Because ripeness is a component of subject matter jurisdiction, whether a claim is

ripe “is a legal question subject to de novo review that a court can raise sua sponte.”

Mayhew, 964 S.W.2d at 928.

                                 III.   APPLICABLE LAW

      The NGA “creates a consolidated regulatory process for approving LNG facilities

that maintains the role of federal agencies and, in circumscribed areas, state agencies.”

Weaver’s Cove Energy, LLC v. R.I. Coastal Res. Mgmt. Council, 589 F.3d 458, 462 (1st

Circ. 2009); see 15 U.S.C. §§ 717–717z. The NGA provides FERC with “exclusive

authority to approve or deny an application for the siting, construction, expansion, or


                                           10
operation of an LNG terminal.” 15 U.S.C. § 717b(e)(1). Thereafter, an interested party

may seek review of the permit through administrative procedures within FERC. Id.

§ 717r(a). Once FERC has concluded the review hearing, the aggrieved party may seek

review before the D.C. Circuit Court of Appeals or the court of appeals for the circuit in

which the LNG facility is located, which have exclusive jurisdiction to affirm, modify, or set

aside FERC’s order in whole or part. Id. § 717r(b).

       FERC and the respective circuit courts’ exclusive jurisdiction does not extend to

state common law claims that arise out of the operation of LNG facilities. Pan Am.

Petroleum Corp. v. Superior Ct. of Del. In & For New Castle Cnty., 366 U.S. 656, 664–66

(1961) (holding the NGA does not eliminate a state court’s jurisdiction for common-law

contract claims); see also Merrill Lynch, Pierce, Fenner & Smith Inc. v. Manning, 578 U.S.

374, 393 (2016) (holding Securities Exchange Act did not eliminate a state court’s

jurisdiction where “[plaintiff’s] claims sought relief under state law[,] and none necessarily

raised a federal issue”). “Exclusive means exclusive, and the [NGA] nowhere permits an

aggrieved party otherwise to pursue collateral review of a FERC certificate in state court

or federal district court.” Am. Energy Corp. v. Rockies Express Pipeline LLC, 622 F.3d

602, 605 (6th Circ. 2010).

                                      IV.    ANALYSIS

A.     Exclusive Jurisdiction

       Among their issues presented, appellants argue that the trial court erred by

granting BND’s plea to the jurisdiction because the NGA does not bar state law claims




                                             11
against BND. Because we find this issue to be dispositive, we address it first. See TEX.

R. APP. P. 47.4.

        Appellants cite FPL Farming Ltd. v. Environmental Processing Systems, L.C.,

arguing that the TCEQ and FERC permits do not shield BND from tort liability for injuries

caused while operating under those licenses. 7 351 S.W.3d 306, 310 (Tex. 2011) (“As a

general rule, a permit granted by an agency does not act to immunize the permit holder

from civil tort liability from private parties for actions arising out of the use of the permit.”).

In FPL Farming, the court concluded that FPL Farming could maintain a suit for trespass

against Environmental Processing Systems (EPS), despite EPS’s permit allowing it to

construct and operate two deep wastewater injection wells next to FPL Farming’s

property. Id. at 308. FPL Farming alleged that EPS’s operations caused wastewater to

migrate onto FPL Farming’s property, contaminating its water supply. Id. at 307. The court

explained that a permit is a “negative pronouncement” that removes government-imposed

barriers to a particular activity rather than granting affirmative rights. Id. at 310–11. Thus,

EPS’s permit merely allowed the activity but did not shield it from liability for damages

caused by the activity. Id. at 310, 314.

        Appellants additionally argue that “[t]he only way the trial court could be correct,

that the federal regulatory scheme or FERC’s orders bar [appellants’] claims via exclusive

jurisdiction, is if there existed federal preemption of [appellants’] claims in this action.”




        7    We note that FERC’s orders granting authorization to site, construct, and operate LNG facilities
were not granted to BND, but rather to the various companies that would be constructing and operating the
LNG facilities. Further, there is no allegation or evidence that BND intended to build or operate an LNG
facility itself.

                                                    12
Appellants cite Pan American Petroleum Corp. as support for their assertion that FERC

and the federal appellate courts do not have exclusive jurisdiction over state law claims.

See 366 U.S. at 664–66. In Pan American, the United States Supreme Court held that

FERC and the federal courts’ exclusive jurisdiction under the NGA did not deprive state

courts of subject matter jurisdiction over a natural gas pipeline company’s state-law

contract claim against Pan American. Id. at 662–63.

       We find both Pan American and FPL Farming to be inapposite. In the present case,

appellants do not seek to recover damages, but to enjoin BND temporarily and

permanently from leasing its property to the LNG businesses and to prevent the “siting,

construction, expansion, or operation of an LNG terminal,” a matter exclusively reserved

for FERC and federal circuit courts. See 15 U.S.C. § 717b(e)(1).

       In Pan American, the Court held that whether exclusive jurisdiction exists

“depend[s] on the particular claims a suitor makes in a state court—on how he casts his

action.” 366 U.S. at 662. Although the NGA does not strip state courts of subject matter

jurisdiction over common law state claims, a plaintiff may not simply assert state law

claims to act as a collateral attack on FERC’s statutory authority. See Williams Nat. Gas

Co. v. City of Oklahoma City, 890 F.2d 255, 262 (10th Cir. 1989) (“[T]he prohibition on

collateral attacks applies whether the collateral action is brought in state court.”). Here,

although appellants have alleged various causes of action based in common law tort, they

exclusively seek to undo the authority granted by FERC. See id. In other words,

appellants attempt to use artful pleading to utilize state court jurisdiction to usurp FERC’s

exclusive authority. See Williams Nat. Gas, 890 F.2d at 262.


                                             13
       Appellants’ claims amount to an impermissible collateral attack on FERC’s

exclusive authority to approve or deny an application to site, construct, expand, or operate

an LNG facility. See id. Appellants’ claims may be artfully pleaded as state law claims,

but they seek to defeat the very authority provided to FERC and the respective courts by

requesting temporary and permanent injunctions prohibiting the LNG facilities from being

sited, built, and operated by the lessees. See id.; Pan Am. Petroleum Corp., 366 U.S. at

662. Further, appellants’ claims that the operation of LNG facilities will lead to widespread

damage to Port Isabel, the surrounding area, and its inhabitants, were presented to and

considered by FERC during the permit application process and reviewed by the D.C.

Circuit Court of Appeals. See Williams Nat. Gas, 890 F.2d at 264. The collateral nature

of appellants’ attack is further evidenced by their pleadings, which suggest that

incomplete or insufficient environmental studies by FERC and TCEQ, led to erroneous

approval. See id.

       Lastly, appellants assert that the Southern District of Texas’s holding that “[t]he

NGA does not preempt state common law claims” further demonstrates appellants’

position that the trial court erred by concluding that it lacked jurisdiction. However, this

case does not implicate preemption; rather, it implicates exclusive jurisdiction. See Mills,

157 S.W.3d at 427. Further, “subject matter jurisdiction cannot be conferred by a prior

decision in the case.” Entergy Corp. v. Jenkins, 469 S.W.3d 330, 337 (Tex. App.—

Houston [1st Dist.] 2015, pet. denied) (concluding that the “law of the case doctrine”

cannot confer subject matter jurisdiction and does not limit a court’s obligation to ascertain

its own subject matter jurisdiction).


                                             14
       A plaintiff cannot use artful pleading to circumvent exclusive jurisdiction and

engage in a collateral attack on a federal agency’s expressed authority. See Williams Nat.

Gas, 890 F.2d at 262; Yamada v. Friend, 335 S.W.3d 192, 196–97 (Tex. 2010)

(reaffirming principal that artful pleading does not alter the underlying nature of a claim

being made as it relates to healthcare liability claims). Accordingly, we conclude the trial

court did not err in granting BND’s plea to the jurisdiction.

B.     Dismissal with Prejudice

       Appellants argue that the trial court erred by dismissing their claims with prejudice

because “[Port Isabel] would be forever foreclosed [of] the opportunity to bring suit against

BND for its later wrongful acts and/or omissions.” Appellants further assert that they

should be provided an opportunity to amend their pleadings to include sufficient facts to

cure any jurisdictional defects. However, the right to amend pleadings only exists when

the jurisdictional defect can be cured through pleadings. See Harris County v. Sykes, 136

S.W.3d 635, 639 (Tex. 2004) (“In general, a dismissal with prejudice is improper when

the plaintiff is capable of remedying the jurisdictional defect.”); Tex. Dep’t of Transp. v.

Ramirez, 74 S.W.3d 864, 867–68 (Tex. 2002) (concluding plaintiff did not have right to

amend pleadings where “[t]he pleaded facts and the evidence . . . demonstrate that it is

impossible for [the plaintiff] to amend the pleadings to invoke jurisdiction”). Here, the

jurisdictional defect—exclusive federal jurisdiction—cannot be cured through amended

pleadings. See Ramirez, 864 S.W.3d at 867–68. As such, the trial court did not err when

it dismissed appellants’ suit with prejudice. 8


       8   While we are dismissing appellants’ claims pertaining to the yet built LNG facilities with prejudice,

                                                      15
C.      Summary

        The trial court did not err when it concluded that appellants’ suit amounted to an

impermissible collateral attack on FERC’s exclusive jurisdiction and dismissed their

claims with prejudice. Because we uphold the trial court’s order under exclusive

jurisdiction, we do not need to consider appellants’ remaining issues that BND waived

immunity or that the trial court failed to take as true all evidence favorable to appellants

and indulge every reasonable inference in their favor. See TEX. R. APP. P. 47.4.

                                          V.       CONCLUSION

        We affirm the trial court’s judgment.

                                                                           CLARISSA SILVA
                                                                           Justice

Delivered and filed on the
29th day of November, 2022.




our disposition should not be construed as extending to possible future claims that could arise following the
facilities’ construction.

                                                    16